JUDGMENT IN CONFORMITY WITH MANDATE
WALLACH, Judge.
In conformance with the mandate issued by the United States Court of Appeals for the Federal Circuit on December 13, 2005, in Orlando Food Corp. v. United States, Appeal No. 04-1612, reversing this Court’s decision at Slip Op. 04-95 (August 3, 2004), it is hereby
ORDERED that U.S. Customs and Border Protection shall pay interest in accor*1264dance with 19 U.S.C. §§ 1505(b) and (c) on the amount previously refunded on the subject entry pursuant to Section § 1408 of the Tariff Suspension and Trade Act of 2000, Pub.L. 106-476, 114 Stat. 2101, 2148 (Nov. 9, 2000), calculated from the date of deposit of estimated duties to the date of reliquidation, plus interest on that amount as provided by law.